Name: Commission Regulation (EC) No 2589/2001 of 27 December 2001 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91
 Type: Regulation
 Subject Matter: international trade;  trade policy;  agricultural activity;  trade;  Europe
 Date Published: nan

 Avis juridique important|32001R2589Commission Regulation (EC) No 2589/2001 of 27 December 2001 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91 Official Journal L 345 , 29/12/2001 P. 0018 - 0019Commission Regulation (EC) No 2589/2001of 27 December 2001amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 2491/2001(2), and in particular Article 11(1) thereof,Whereas:(1) The list of third countries from which certain agricultural products must originate in order to be marketed within the Community, provided for in Article 11(1) of Regulation (EEC) No 2092/91, is set out in the Annex to Commission Regulation (EEC) No 94/92(3), as last amended by Regulation (EC) No 349/2001(4). That list was drawn up in accordance with Article 11(2) of Regulation (EEC) No 2092/91.(2) The Czech Republic submitted to the Commission a request to extend the product categories, included in the list provided for in Article 11(1) of Regulation (EEC) No 2092/91, in order to include livestock and livestock products. It submitted the information required pursuant to Article 2(2) of Regulation (EEC) No 94/92.(3) The examination of this information and consequent discussion with the authorities of the Czech Republic has led to the conclusion that in this country the rules governing production and inspection of livestock and livestock products are equivalent to those laid down in Regulation (EEC) No 2092/91.(4) However, the result of the examination revealed also that the Czech rules relating to products bearing or intended to bear indications referring to conversion are not equivalent to those in Regulation (EEC) No 2092/91, as regards products containing more than one ingredient of agricultural origin. Consequently, these products are not covered by the present Regulation.(5) The measures provided for in this Regulation are in accordance with the opinion of the Committee mentioned in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1The part of the Annex to Regulation (EEC) No 94/92 concerning the Czech Republic is hereby replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 22.7.1991, p. 1.(2) OJ L 337, 20.12.2001, p. 9.(3) OJ L 11, 17.1.1992, p. 14.(4) OJ L 52, 22.2.2001, p. 14.ANNEX"CZECH REPUBLIC1. Product categories:(a) unprocessed agricultural crop products, livestock and unprocessed livestock products within the meaning of Article 1(1)(a) of Regulation (EEC) No 2092/91, with the exception of:- crop products, bearing or intended to bear indications referring to conversion and containing more than one ingredient of agricultural origin,- livestock and livestock products bearing or intended to bear indications referring to conversion,- products from aquaculture;(b) processed agricultural crop and livestock products intended for human consumption within the meaning of Article 1(1)(b) of Regulation (EEC) No 2092/91, with the exception of:- crop products bearing or intended to bear indications referring to conversion and containing more than one ingredient of agricultural origin,- livestock products bearing or intended to bear indications referring to conversion,- products containing products from aquaculture.2. Origin: products of category 1(a) and organically produced ingredients in products of category 1(b) that have been produced in the Czech Republic.3. Inspection body: 'KEZ o.p.s.'.4. Certificate issuing bodies: 'KEZ o.p.s.' and 'Department of Structural Policy and Rural Development'.5. Duration of the inclusion: 30.6.2003."